DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 9, 11-12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the distal tip" in line 3. There is insufficient antecedent basis for this limitation in the claim. Amending this limitation to instead recite “a distal tip” would obviate this rejection.
Claims 6-7 are rejected based on their dependence form claim 5.
Claims 9, 11-12, and 15 recite the limitation “the one or more anchors”. There is insufficient antecedent basis for this limitation in the claims. Amending this limitation to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 10-13, 15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haffner et al. (US Publication No. 2014/0275923 A1) (cited by Applicant).

	Regarding claim 1, Haffner et al. discloses a system for implanting an intraocular pressure (IOP) sensor in an eye of a patient, the system comprising: 

a sensor device having an IOP sensor (200, 700, 800, 900, 1000) in a distal portion (705, 805, 805, 1005) thereof and one or more anchoring members (702, 802, 902, 1002) in a proximal portion thereof (see Figures 7-10 and [0080], [0094]-[0095], and [0099]), wherein the sensor device is disposed entirely within the injector device and the injector device is configured to facilitate implantation of the sensor device through the sclera (see [0121] and [0128]) so that the IOP sensor is positioned within the eye while the one or more anchoring members are engaged against the sclera so as to maintain the IOP sensor within the eye (see [0046] – “the intraocular physiological sensor 200 could be fixedly attached or anchored to any suitable anatomical feature of the eye, including but not limited to the sclera or iris”).  
Regarding claim 3, Haffner et al. discloses the sensor device is disposed within the distal tip of the injector device in a substantially fixed, or at least a known orientation, within a distal tip of the injector device such that controlling an orientation of the injector during implantation controls orientation of the sensor device (see [0122] and [0172]).
Regarding claim 10, Haffner et al. discloses the sensor device is disposed within the distal tip of the injector device such that, when implanted, the one or more anchoring members are deployed proximally of the sclera (804, 904, 1004) along an insertion axis to inhibit movement of the IOP sensor further into the eye (see Figures 8-10 and [0095], [0098], and [0099]).

Regarding claim 12, Haffner et al. discloses the sensor device includes a MEMS device and the one or more anchors are defined portions of a substrate of the MEMS device (see Figures 21 and 23 and [0186] and [0198]).  
Regarding claim 13, Haffner et al. discloses the sensor device comprises a proximal feature that facilitates insertion of the sensor device along an insertion axis by advancing a pusher tool of the injector device interfaced with the proximal feature or extraction of the sensor device by retracting an extraction tool interfaced with the proximal feature (see [0122]).
Regarding claim 15, Haffner et al. discloses the one or more anchors are integral parts of a support structure in which the sensor device resides (see Figures 7-10 and [0080], [0094]-[0095], and [0099]).
Regarding claim 17, Haffner et al. discloses a system for implanting an intraocular pressure (IOP) sensor in an eye of a patient, the system comprising: 
an injector device (1130, 2950) having a distal tip of sufficient strength and stiffness to penetrate, at least partly, a sclera of the eye (see Figures 13-18 and [0121]-[0122], [0128], [0131], and [0172]-[0173]); and 

Regarding claim 18, Haffner et al. teaches a pusher tool for advancing the sensor device during implantation or maintaining a position of the sensor device during release from the injector device (see [0131], [0148], [0150], [0153], and [0172]); and/or 
an extraction tool configured to interface with a proximal retraction feature of the sensor device to facilitate removal of the sensor device from the eye.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haffner et al., further in view of Wong et al. (US Publication No. 2012/0226132 A1) (cited by Applicant).

Regarding claim 2, it is noted Haffner et al. describes positioning the sensor at several different locations within the eye (see [0046]) but does not specifically teach the injector device is configured to implant the sensor device so that the IOP sensor is .

Claims 4-8, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haffner et al., further in view of Jeffries et al. (US Publication No. 2003/0078487 A1) (cited by Applicant).

Regarding claim 4, it is noted Haffner et al. describes infusing fluid through the injector device to ease implantation of the sensor device (see [0150]) but does not specifically teach the injector device comprises a fluid-filled syringe needle, the sensor device being disposed within the fluid-filled syringe so as to facilitate implantation of the sensor device by displacement of fluid. However, Jeffries et al. teaches the injector device comprises a fluid-filled syringe needle (500), the sensor device (200) being disposed within the fluid-filled syringe so as to facilitate implantation of the sensor device by displacement of fluid (see Figures 14A-D and [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 5, Jeffries et al. teaches the syringe needle comprising a fluid- filled inner cylinder is slidably disposed within an outer cylinder, the sensor device being disposed within the distal tip of the syringe needle attached to the inner cylinder (see Figures 14A-D and [0060]). It is noted Haffner et al. also teaches an inner cylinder and an outer cylinder, the sensor device being disposed within the distal tip of the inner cylinder (see [0131], [0148], [0150], [0153], and [0172]).
Regarding claim 6, Haffner et al. teaches the syringe needle comprises a proximal feature attached to the inner cylinder and a stabilizer attached to the outer cylinder to facilitate manual retraction of the inner cylinder relative the outer cylinder to effect implantation of the sensor device within the eye (see Haffner et al.: [0150] and further see Figure 9 of US 2004/0050392, which is incorporated by reference in its entirety in Haffner et al.)
Regarding claim 7, Haffner et al. teaches the outer cylinder comprises a distal facing surface configured such that, when abutted against a conjunctiva of the eye, proximal retraction of the inner cylinder release the sensor device from the distal tip thereby implanting the sensor device in the eye (see [0131], [0148], [0150], [0153], and [0172]). 


Regarding claim 19, Haffner et al. teaches a system for implanting an intraocular pressure (IOP) sensor in an eye of a patient, the system comprising: 
a sensor device having an IOP sensor  (200, 700, 800, 900, 1000) in a distal portion (705, 805, 805, 1005) thereof and one or more anchoring members (702, 802, 902, 1002) in a proximal portion thereof (see Figures 7-10 and [0080], [0094]-[0095], and [0099]), wherein the sensor device is disposed within a distal tip of a needle, to facilitate implantation of the sensor device through the sclera (see [0121] and [0128]) so that the IOP sensor is positioned within the eye while the one or more anchoring members are deployed proximally of the IOP sensor so as to maintain the IOP sensor within the eye (see [0046] – “the intraocular physiological sensor 200 could be fixedly attached or anchored to any suitable anatomical feature of the eye, including but not limited to the sclera or iris”).
It is noted Haffner et al. describes infusing fluid through the injector device to ease implantation of the sensor device (see [0150]) but does not specifically teach a fluid-filled syringe needle comprising a fluid-filled inner cylinder slidably disposed within an outer cylinder, the inner cylinder having a needle configured for advancement through a sclera of the eye, wherein the fluid-filled syringe is configured to release the sensor device from the needle upon proximal retraction of the inner cylinder relative the outer cylinder. However, Jeffries et al. teaches a fluid-filled syringe needle (500) comprising a fluid-filled inner cylinder slidably disposed within an outer cylinder, the 
Regarding claim 20, Haffner et al. teaches an instrument configured for, at least partly, penetrating the sclera before advancement of the needle through the sclera (see [0137], [0148], and [0173]). Jeffries et al. teaches an instrument (505) configured for, at least partly, penetrating the sclera before advancement of the needle through the sclera (see Figures 14A-D and [0060]).
Regarding claim 21, Haffner et al. teaches a pusher member configured to maintain a position of the sensor device during retraction of the inner cylinder to facilitate release of the sensor device from the needle (see [0131], [0148], [0150], [0153], and [0172]). Jeffries et al. teaches a pusher member (508) configured to maintain a position of the sensor device during retraction of the inner cylinder to facilitate release of the sensor device from the needle (see Figures 14A-D and [0060]).

Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haffner et al., further in view of Richter et al. (US Patent No. 6,468,283 B1).

Regarding claim 9, it is noted Haffner et al. does not specifically teach the one or more anchors of the sensor device are resiliently biased so as to extend laterally outward relative an insertion axis during implantation. However, Richter et al. teaches the one or more anchors of the sensor device are resiliently biased so as to extend laterally outward relative an insertion axis during implantation (see col. 3, lines 15-33 and col. 5, line 66-col. 6, line 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haffner et al. to include the one or more anchors of the sensor device are resiliently biased so as to extend laterally outward relative an insertion axis during implantation, as disclosed in Richter et al., so as to allow the anchors to be flexed inward during penetration through the sclera and then extend outward to reliably anchor the implant in the eyeball (see Richter et al.: col. 3, lines 15-33). 
Regarding claim 14, it is noted Haffner et al. does not specifically teach the sensor device comprises a distal tip of sufficient strength and stiffness to penetrate through the sclera, or at least a portion thereof, when advanced by the injector device or a pushing tool. However, Richter et al. teaches the sensor device comprises a distal tip of sufficient strength and stiffness to penetrate through the sclera, or at least a portion thereof, when advanced by the injector device or a pushing tool (see col. 4, lines 3-6 and col. 7, lines 38-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haffner .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haffner et al. and Jeffries et al., further in view of Weber et al. (US Publication No. 2004/0215133 A1) (cited by Applicant).

Regarding claim 16, it is noted neither Haffner et al. nor Jeffries et al. specifically teach the syringe is provided to a surgeon pre- sterilized and pre-filled with a fluid and the sensor device fixed within a distal tip of the syringe. However, Weber et al. teaches the syringe is provided to a surgeon pre- sterilized and pre-filled with a fluid and the sensor device fixed within a distal tip of the syringe (see [0068], [0070], and [0073]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haffner et al. and Jeffries et al. to include the syringe is provided to a surgeon pre- sterilized and pre-filled with a fluid and the sensor device fixed within a distal tip of the syringe, as disclosed in Weber et al., so as to avoid unnecessary handling by the user (see Weber et al.: [0068]) and avoid the introduction of air into the eye during implantation (see Weber et al.: [0070]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN B HENSON/           Primary Examiner, Art Unit 3791